


Exhibit 10.33

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this 16th day of
October, 2007 (the “Effective Date”), between URSULA BARTELS (the “Executive”)
and MEDAREX, INC. (the “Company”) (collectively, the Executive and the Company
shall be referred to as the “Parties”).  In consideration of the mutual promises
and agreements contained herein, the Parties agree as follows:

 

1.             PURPOSE.  The Company desires to avail itself of the services of
the Executive as its Senior Vice President, General Counsel and Secretary, and
the Executive desires to provide such services in accordance with the terms of
this Agreement; provided, however, that the Executive will not assume duties as
the Company’s General Counsel and Secretary until the conclusion of a brief
transition period, which is anticipated to end on November 15, 2007.  The
Parties agree that the duties and obligations expected of the Executive and of
the Company are as set forth in this Agreement.

 

2.             EFFECTIVE DATE AND TERM.  This Agreement shall be effective, and
its term (the “Term”) shall commence as of the Effective Date.  The Term shall
continue through and until December 31, 2008 (the “Initial Term”), unless
terminated sooner as provided by this Agreement or extended by the Parties.  The
Term shall be automatically renewed for successive periods of one (1) year each
(each, a “Renewal Term”), unless either Party gives to the other written notice
of intent not to renew at least ninety (90) days prior to the expiration of the
Initial Term or any Renewal Term.

 

3.             COMPENSATION.

 

 A.           Base Salary.  During the Term, the Company shall pay or cause to
be paid to the Executive, in bi-weekly installments, a salary of $385,000 per
annum or such greater amount (the “Base Salary”) as may from time to time be
determined by the Compensation and Organization Committee (the “Committee”) of
the Board of Directors of the Company (the “Board”).  The Base Salary shall be
reviewed annually by the Committee and, if appropriate, may be increased.
Notwithstanding the foregoing, no increase in Base Salary shall be paid to the
Executive unless and until approved by the Committee.

 

 B.           Annual Bonus Compensation.  The Executive may, at the Committee’s
discretion, be awarded incentive compensation, currently in the form of a cash
bonus for each fiscal year of the Company during the Executive’s employment,
under the Company’s compensation plans based upon performance.  As presently
structured, if the targeted level of performance is satisfied, the bonus amount,
as determined by the Committee from time to time in its sole discretion, will be
equal to forty percent (40%) of the Executive’s Base Salary for the year in
which the Executive satisfies the applicable bonus criteria.  There is no
guaranteed minimum level of bonus compensation, and the actual amount of bonus
compensation, if any, will be determined by the Committee, in its sole
discretion.

 

 C.           Long-Term Incentive Compensation.  The Executive will be eligible
to participate in the Company’s annual awards to executives of long-term
incentive compensation in the form and the terms as determined by the
Compensation Committee. These awards are discretionary and are subject to review
and adjustment based on the Executive’s and the Company’s performance and the
Company’s compensation policies that are in place from time to time.  In
connection with the

 

1

--------------------------------------------------------------------------------


 

commencement of the Executive’s employment with the Company, the Executive shall
receive the following grants of equity compensation:

 

(1)           Stock Options.  As soon as practicable after commencement of the
Executive’s employment with the Company and in accordance with the Company’s
Policy and Procedures for the Granting of Stock Options and Other Equity-Based
Incentives (the “Policy”), the Executive shall be granted a non-qualified stock
option for 200,000 shares of the Company’s common stock with an exercise price
per share equal to the fair market value (as defined in the Policy) on the date
of grant and with a term of ten (10) years.  The stock option will vest as to
50,000 shares each on the one-year, two-year, three-year and four-year
anniversaries of the start date of the Executive’s employment with the Company,
in each case, so long as the Executive remains employed by the Company.

 

(2)           Restricted Shares.  As soon as practicable after commencement of
the Executive’s employment with the Company and in accordance with the Company’s
Policy, the Executive shall be granted 15,000 shares of restricted stock.  These
shares will vest in full on the three-year anniversary of the start date of the
Executive’s employment with the Company, so long as the Executive remains
employed by the Company.

 

 D.           Expense Reimbursement. The Company shall reimburse the Executive
in accordance with the Company’s reimbursement policies in effect from time to
time for all reasonable and customary business expenses incurred during the
Executive’s employment, provided that the Executive must furnish to the Company
reasonably adequate records and documentary evidence of such expenses.  In
connection with the commencement of employment, the Executive shall be provided
with the following additional stipends and expense reimbursements:

 

(1)   Temporary Local Housing.  For up to twelve (12) months following the
Effective Date, the Company shall pay the Executive a monthly stipend of $2,500
for the cost of temporary housing and related expenses in the Princeton, New
Jersey area (the “Monthly Allowance”). At the end of the initial Term, provided
the Agreement is extended by the Parties, the Company shall continue to pay the
Executive the Monthly Allowance, which, in aggregate, together with the total
Monthly Allowance paid in the initial Term, shall not to exceed the value of the
Cost of Relocation defined in 3.D(2) of this Agreement, which is estimated to be
$165,000.

 

(2)           Cost of Relocation.  In connection with the relocation of the
Executive’s residence from Lafayette, California to the Princeton, New Jersey
area at any time during the first twenty-four (24) months of her employment with
the Company (subject to earlier termination of the Term in accordance with the
provisions of this Agreement), the Company shall reimburse the Executive for
(i) the reasonable cost of packing and direct route transportation of household
goods and automobiles, including any necessary temporary storage;
(ii) reasonable and customary closing costs (including real estate commissions,
legal fees and recording fees) incurred by the Executive in the sale of her home
in Lafayette, California); and (iii) reasonable and customary closing costs (but
not including mortgage points) incurred by the Executive in the purchase of a
residence in the Princeton, New Jersey area, to the extent such costs do not
exceed three percent (3%) of the purchase price of such residence.

 

(3)           Relocation Reimbursement Tax Gross-Up.  To the extent that any
payment to or for the Executive’s account made by the Company under (2) above
results in the taxable

 

2

--------------------------------------------------------------------------------


 

income to the Executive under U.S. federal, state or local law, the Executive
shall be entitled to receive in cash a payment from the Company of an amount
that, on an after-tax basis (including all federal, state and local income
taxes), equals the amount of such income taxes payable by the Executive with
respect to such payment.  Any determination required under the foregoing
provision shall be made conclusively by a national independent public accounting
firm reasonably acceptable to the Executive as may be designated by the Company.

 

 E.            Benefits.

 

(1)           Standard Benefits.  The Executive shall be eligible to participate
in such standard employee benefit programs (including medical, dental, life and
disability insurance) as the Company shall maintain from time to time for the
benefit of employees and other senior executives.  The Executive may receive
such other and additional benefits as the Board may determine from time to time
in its sole discretion.

 

(2)           Vacation.  The Executive shall be entitled to four (4) weeks paid
vacation per annum, and such additional paid vacation time as the Board may
reasonably determine or is consistent with the Company’s vacation policy, as it
exists from time to time. Payment upon termination of the Executive’s employment
for unused vacation will be consistent with the Company’s vacation policy, as it
exists from time to time.

 

(3)           Holidays.  The Executive shall be entitled to all holidays
generally provided to other employees of the Company, currently eleven (11) paid
holidays in each calendar year.

 

(4)           Sick Leave/Disability.  During any period in which the Executive
is absent from work as a result of personal injury, sickness or other
disability, the Board may, by majority vote, appoint an Acting Executive to
serve for the duration of the Executive’s absence.  The Company shall, while
such period continues or for one hundred eighty (180) days, whichever is a
shorter period, pay the Executive her full Base Salary.  The Executive will also
be entitled to additional disability benefits at least equal to that which is
generally provided to other executive employees after the Effective Date.

 

(5)           Directors’ and Officers’ Liability Insurance.  During the Term,
the Company shall acquire and pay for, or reimburse the Executive for,
directors’ and officers’ liability insurance for the benefit of the Executive in
an amount at least equal to that generally provided to other executive officers
of the Company.

 

4.             DUTIES OF THE EXECUTIVE.

 

 A.   Duties.  During the Term, the Executive shall be Senior Vice President,
General Counsel and Secretary of the Company, shall perform such duties as the
Company may reasonably require and shall use her best efforts to carry into
effect the directions of the Chief Executive Officer of the Company.
Notwithstanding the foregoing, the Executive shall not assume the duties of
General Counsel and Secretary until the conclusion of a brief transition period,
which is anticipated to end on November 15, 2007.

 

 B.           Representation.  During the Term, the Executive shall well and
faithfully serve the Company and use her best efforts to promote the interests
of the Company.  The Executive shall at

 

3

--------------------------------------------------------------------------------


 

all times give the Company the full benefit of her knowledge, expertise,
technical skill and ingenuity in the performance of her duties and exercise of
her powers and authority as Senior Vice President, General Counsel and
Secretary.  In particular (but without limiting the generality thereof), the
Executive shall give to the Chief Executive Officer such information regarding
the affairs of the Company as he shall require and at all times conform to the
reasonable instructions or directions of the Chief Executive Officer.

 

C.            Office Location; Time Devoted by Executive.  During the initial
Term, the Executive is expected to spend not less than half of her time in the
Company’s office located in Princeton, New Jersey, with the remainder to be
spent in the Company’s office located in Milpitas, California.  In either office
location, the Executive agrees to devote substantially all her time and
attention during business hours and such additional time and attention as may
reasonably be required to perform her duties hereunder, and shall not engage in
or perform duties for any other person or entity which interferes with the
performance of her duties hereunder.  It shall not be a violation of this
Agreement for the Executive to (a) serve on corporate, civic or charitable
boards or committees, (b) deliver lectures, fulfill speaking engagements or
teach at educational institutions, (c) manage personal investments, or
(d) engage in activities permitted by the policies of the Company or as
specifically permitted by the Company, so long as such activities do not
significantly interfere with the full time performance of the Executive’s
responsibilities in accordance with this Agreement or result in a conflict of
interest with her duties hereunder which may be subject to review and approval
by the Nominating and Corporate Governance Committee of the Company.

 

5.             RESTRICTIONS ON THE EXECUTIVE.

 

 A.           Proprietary Information and Inventions Agreement.  The Executive
agrees to sign the Company’s standard proprietary information and inventions
agreement for employees, a copy of which is attached hereto as Exhibit A.

 

 B.           Non-Competition; Non-Solicitation. During the Term and for twelve
(12) months thereafter, or, if employment is terminated by either party for any
reason prior to the end of the Term, for twelve (12) months following such
termination, without the consent of the Nominating and Corporate Governance
Committee of the Board of Directors, the Executive may not:

 

(1)           directly or indirectly engage in, or have any interest in, any
business (whether as employee, officer, director, agent, a five percent (5%) or
greater security holder, creditor, consultant, or otherwise) that competes
directly with the business of the Company (as such business may exist during the
Term);

 

(2)           whether for himself or on behalf of any other person or company,
directly or indirectly, solicit orders for the creation of antibodies in
transgenic animals from any person or company, who at any time within the year
prior to the end of the Term was a licensee, collaborator or customer of the
Company;

 

(3)           directly or indirectly induce or solicit any other employee of the
Company to terminate his or her employment with the Company for the purpose of 
joining another company in which the Executive has an interest (whether as an
employee, officer, director, agent, a five percent (5%) or greater security
holder, creditor, consultant, or otherwise); or

 

4

--------------------------------------------------------------------------------


 

(4)           if a Change in Control of the Company occurs that was not
recommended to the Company’s shareholders for approval by the Incumbent Board
and the Executive’s employment is terminated without Cause or by the Executive
for Good Reason, the restrictions on future activities described above in
Sections 5.B(1) through 5.B(3) will lapse immediately upon the Executive’s
termination..

 

 C.           Breach.  The Executive acknowledges that there may be
circumstances in which her breach of any covenant set forth in this Section 5
could cause harm to the Company, which harm may not be compensable by monetary
damages alone and could potentially entitle the Company to injunctive relief. 
However, by acknowledging this possibility, the Employee is not agreeing to
waive her right to require the Company to meet its evidentiary burdens as
required by law in any cause of action brought by the Company seeking such
injunctive relief.

 

6.             TERMINATION AND SEVERANCE BENEFITS IN CERTAIN EVENTS.

 

 A.           General.  The Executive may terminate her employment hereunder at
any time, with or without Good Reason, as defined below, upon written notice to
the Company. The Company may terminate the Executive’s employment hereunder at
any time, with or without Cause, as defined below, upon written notice to the
Executive.

 

 B.           Non-Renewal.  The provisions of this Section 6.B apply if the Term
is not renewed pursuant to the provisions of Section 2.

 

(1)           Subject to Section 6.B(2), if the Company has given notice of
non-renewal, the Company shall pay the Executive her then existing Base Salary
in the form of periodic installments on the Company’s regular pay schedule, and
continue Executive’s benefits enumerated in Section 3.E(1) (to the extent
permitted by the Company’s insurance carriers and by the terms of the applicable
plans) for one (1) year commencing with the day following the final day of the
Term; provided, however, that this obligation shall be mitigated by earned
income and benefits actually received by or for the account of the Executive
from alternative employment during such one (1) year period.  In addition,
notwithstanding any provisions of the plan or stock option agreement pursuant to
which any stock options were granted, the Executive shall be entitled to
exercise any of Executive’s stock options vested as of the final day of the Term
until eighteen (18) months from the final day of the Term or the expiration of
the stated period of the option, whichever period is the shorter.

 

(2)           Payments in respect of Base Salary pursuant to
Section 6.B(1) shall be subject to the distribution requirements of
Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), including, without limitation, the requirement of
Section 409A(a)(2)(B)(i) of the Code that payment be delayed until six
(6) months after the Executive’s separation from service if the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
at the time of such separation from service.  The first payment that is made
following any such delay shall include all amounts that would otherwise have
been paid during the period of such delay, without adjustment on account of such
delay.

 

(3)           If the Executive has given notice of non-renewal, all Company
obligations to the Executive as to compensation and benefits shall cease at the
conclusion of the Term.

 

5

--------------------------------------------------------------------------------


 

(4)           At the conclusion of the Term, all Company obligations to the
Executive as to compensation and benefits shall cease except for those provided
above.

 

 C.                                 Termination for Cause by the Company.  This
Agreement and the Term may be terminated for Cause by the Company pursuant to
the provisions of this Section 6.C.  As used herein, “Cause” shall mean any of
the following events:

 

(1)           Any willful misconduct in the Executive’s performance of duties to
the Company or any willful misconduct independent of the Company that, in the
latter case, has a significant adverse impact upon the operations, business,
affairs, reputation or valuation of the Company;

 

(2)           The Executive’s conviction of, or a plea of nolo contendere with
respect to, a felony, or the Executive’s commission of any act of fraud against
the Company or under federal or state securities laws;

 

(3)           Willful material noncompliance by the Executive with any material
written policy of the Company;

 

(4)           Any material breach by the Executive of this Agreement that is not
cured by the Executive within thirty (30) days following written notice from the
Company;

 

(5)           Any regulatory or judicial order that results in a bar or loss of
license to the Executive’s continued performance of all or a substantial portion
of the Executive’s duties hereunder, or

 

(6)           Willful and continued failure by the Executive to substantially
perform the Executive’s duties as Senior Vice President, General Counsel and
Secretary (other than any failure resulting from disability or illness or from
termination by the Executive for Good Reason).

 

For purposes of the foregoing, no action or inaction shall be deemed to be
“willful” unless it is done or omitted to be done by the Executive directly and
not by imputation. Failure to perform the Executive’s duties with the Company
during any period of disability shall not constitute Cause.  The Executive’s
suspension with pay from her duties by the Board in good faith for a period not
exceeding thirty (30) days, while an investigation is made as to the existence
of Cause, shall not constitute Cause or give rise to Good Reason.

 

If a majority of the members of the Board (excluding the Executive if he is then
a member of the Board) determines that Cause exists for termination of the
Executive’s employment, written notice thereof shall be given to the Executive
describing the state of affairs or facts deemed by the Board to constitute such
Cause.  The Executive shall have thirty (30) days after receipt of such notice
to cure the reason constituting Cause, and if he does so, the Term shall not be
terminated for the Cause specified in the notice.  During such thirty (30) day
period, the Term shall continue, and the Executive shall continue to receive her
full Base Salary, expenses and benefits pursuant to this Agreement.  If such
Cause is not cured to the Board’s reasonable satisfaction within such thirty
(30) day period, the Executive may then be immediately terminated by a majority
vote of the Board, excluding the Executive if the Executive is then a member of
the Board.

 

6

--------------------------------------------------------------------------------


 

If the Term is terminated by the Company for Cause, the Executive’s entire right
to salary and benefits hereunder (with the exception of salary and benefits
accrued prior to termination) shall cease upon such termination, but the
provisions of Section 5.B shall continue to apply for twelve (12) months
following the conclusion of the Term.

 

 D.                                 Termination without Cause by the Company or
for Good Reason by the Executive.

 

(1)                                 The Company shall have the right to
terminate the Term without Cause on forty-five (45) days’ written notice to the
Executive.

 

(2)                                 The Executive shall have the right to
terminate the Term for Good Reason.  As used herein, “Good Reason” shall mean
any of the following events that are not consented to by the Executive and not
cured by the Company within forty-five (45) days following written notice:

 

(a)           A material diminution in the Executive’s position or function,
provided, however, that a change in the Executive’s title or reporting
relationships or the appointment of an Acting Executive pursuant to
Section 3.E(4) shall not provide the basis for a termination with Good Reason;

 

(b)           A relocation of the Executive’s business office to a location more
than fifty (50) miles from Milpitas, California, except for required travel by
the Executive on the Company’s business to an extent substantially consistent
with the Executive’s business travel obligations as of the Effective Date;

 

(c)           A material breach by the Company of any provision of this
Agreement or any other material agreement between the Executive and the Company
concerning the terms and conditions of the Executive’s employment.

 

To be eligible for any benefits under this Agreement pursuant to a termination
for Good Reason, the Executive shall be required to provide written notice to
the Company of the existence of any of the foregoing events within forty-five
(45) days following the initial occurrence of the event.  Upon such notice, the
Company shall have a period of forty-five (45) days to remedy such event and not
be required to provide benefits to the Executive on account of such event. The
Executive’s consent to any of the foregoing events that would otherwise
constitute Good Reason shall be conclusively presumed if the Executive does not
exercise her rights under the first sentence of this Section 6.D(2) within
forty-five (45) days following the initial occurrence of the event.

 

(3)           Subject to Section 6.D(4), if the Term is terminated pursuant to
Section 6.D(1) or 6.D(2), the Company shall pay the Executive her then existing
Base Salary in the form of periodic installments and continue the benefits
described in Section 3.E(1) (to the extent permitted by the Company’s insurance
carriers and by the terms of the applicable plans) for two (2) years following
the conclusion of the Term.  All of the Executive’s outstanding stock options
and other equity awards shall become fully and immediately vested to the extent
not already so provided under the terms of such awards.  In addition,
notwithstanding any provisions of the plan or stock option agreement pursuant to
which any outstanding stock options were granted, the Executive shall be
entitled to exercise such stock options for eighteen (18) months following the
conclusion of the Term or until the expiration of the stated period of the
option, whichever period is the shorter.

 

7

--------------------------------------------------------------------------------


 

(4)           Payments pursuant to Section 6.D(3) shall be subject to the
distribution requirements of Section 409A(a)(2)(A) of the Code, including,
without limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that
payment be delayed until six (6) months after the Executive’s separation from
service if the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code at the time of such separation from
service.  The first payment that is made following any such delay shall include
all amounts that would otherwise have been paid during the period of such delay,
without adjustment on account of such delay.

 

E.             Resignation by the Executive.

 

(1)                                 The Executive shall have the right to
terminate the Term, by way of resignation, upon ninety (90) days’ written notice
to the Company.  A termination by the Executive for Good Reason pursuant to
Section 6.D(2) shall not be considered a resignation pursuant to this
Section 6.E(1).

 

(2)                                 If the Term is terminated pursuant to
Section 6.E(1), the Executive’s entire right to salary and benefits hereunder
shall cease at the effective date of the termination of the Term, but the
provisions of Section 5.B shall continue to apply for twelve (12) months
following the conclusion of the Term.

 

F.             Termination Upon Change in Control.

 

(1)                                 For the purposes of this Agreement, a
“Change in Control” shall mean any of the following events:

 

(a)           An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) other than in a
Non-Control Acquisition (as defined below) by any Person (as the term “Person”
is used for purposes of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, (the “1934 Act”)) which results in such Person first attaining
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
1934 Act) of fifty-one percent (51%) or more of the combined voting power of the
Company’s then outstanding Voting Securities.  For purposes of the foregoing, a
“Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (x) the Company or
(y) any corporation or other Person of which a majority of its voting power or
its equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), or (ii) the Company or any Subsidiary.

 

(b)           The individuals who, as of the date of this Agreement, were
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least 66 2/3% of the Board; provided, however, that if the election, or a
nomination for election by the Company’s shareholders, of any new director was
approved by a vote of at least 66 2/3% of the Incumbent Board, such new director
shall be considered as a member of the Incumbent Board; provided further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of the proxies or consents
by or on behalf of a Person other than the Board (a “Proxy Contest”) including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

 

8

--------------------------------------------------------------------------------


 

(c)           The consummation of a transaction approved by the Company’s
shareholders and involving:  (1) a merger, consolidation or reorganization in
which the Company is a constituent corporation, unless (i) the shareholders of
the Company, immediately  before such merger, consolidation or reorganization,
own, directly or indirectly immediately following such merger, consolidation or
reorganization, at least sixty-six and two-thirds percent (66-2/3%) of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization (the “Surviving
Corporation”) in substantially  the same proportion as their ownership of the
voting securities immediately before such merger, consolidation or
reorganization, (ii) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least 66 2/3% of the members of
the board of directors of the Surviving Corporation, and (iii) no Person other
than (w) the Company, (x) any Subsidiary, (y) any employee benefit plan (or any
trust forming a part thereof) maintained by the Company, the Surviving
Corporation or any Subsidiary, or (z) any Person who, immediately prior to such
merger, consolidation or reorganization had Beneficial Ownership of fifty-one
percent (51%) or more of the then outstanding Voting Securities, has Beneficial
Ownership of fifty-one percent (51%) or more of the combined voting power of the
Surviving Corporation’s then outstanding voting securities (a transaction
described in clauses (i) and (ii) shall herein be referred to as a “Non-Control
Transaction”); (2) a complete liquidation or dissolution of the Company; or
(3) an agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
Subsidiary).

 

(d)           Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because the level of Beneficial Ownership held by any
Person (the “Subject Person”) exceeds the designated percentage threshold of the
outstanding Voting Securities as a result of a repurchase or other acquisition
of Voting Securities by the Company reducing the number of shares outstanding,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of Voting Securities by the Company,
and after such share acquisition, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which, assuming the repurchase or
other acquisition had not occurred, increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall occur.

 

(2)           If the Executive’s employment with the Company or its successor is
terminated by the Company or its successor other than for Cause or by the
Executive for Good Reason pursuant to the procedures set forth in
Section 6.D(2), in either case, within one (1) month prior to or twenty-four
(24) months following a Change in Control, the Company or its successor shall
provide the Executive with the following benefits in lieu of those pursuant to
Section 6.D(3):

 

(a)           Amount:  Subject to Section 6.F(2)(d), in addition to all
compensation for services rendered by the Executive to the Company up to the
date of termination, the Company or its successor shall pay to the Executive in
a lump sum an amount equal to the sum of (i) twenty-four (24) times the
Executive’s monthly Base Salary then in effect, plus (ii) two (2) times the
greater of (x) the Executive’s targeted level of bonus for the year during which
the Executive’s termination occurs, but in no case less than the target bonus
set forth in Section 3.B, or (y) the bonus actually paid to the Executive
pursuant to Section 3.B in the year immediately preceding the year in which the
Executive’s termination occurs, plus (iii) an amount equal to the greater of
(x) the Executive’s targeted level of bonus for the year during which the
Executive’s termination occurs, but in no case less

 

9

--------------------------------------------------------------------------------


 

than the target bonus set forth in Section 3.B, or (y) the bonus actually paid
to the Executive pursuant to Section 3.B in the year immediately preceding the
year in which the Executive’s termination occurs; provided, however, that the
amount described in clause (iii) shall be prorated based upon a fraction, the
numerator of which is the number of days the Executive is employed during the
year in which termination occurs and the denominator of which is three hundred
sixty-five (365).

 

(b)           Benefits:  In addition to the payment described above, the Company
or its successor shall continue to provide to the Executive the benefits
described in Section 3.E(1) (to the extent permitted by the Company’s insurance
carriers and the terms of the applicable plans) for a period of twenty-four (24)
months after termination.

 

(c)           Acceleration of Equity Awards:  All of the Executive’s outstanding
options and other equity awards shall become fully and immediately vested to the
extent not already so provided under the terms of such awards.  In addition,
notwithstanding any provisions of the plan or stock option agreement pursuant to
which any outstanding stock options were granted, the Executive shall be
entitled to exercise such options for three (3) years from the date of
termination of employment or until the expiration of the stated period of the
option, whichever period is the shorter.

 

(d)           Section 409A:  Payments pursuant to Section 6.F(2)(a) shall be
subject to the distribution requirements of Section 409A(a)(2)(A) of the Code,
including, without limitation, the requirement of Section 409A(a)(2)(B)(i) of
the Code that payment be delayed until six (6) months after the Executive’s
separation from service if the Executive is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code at the time of such separation
from service.  The first payment that is made following any such delay shall
include all amounts that would otherwise have been paid during the period of
such delay, without adjustment on account of such delay.

 

(e)           Gross-Up Payment: If any payment, acceleration of stock options,
restricted shares or other equity award or other benefit made or provided to the
Executive (collectively, the “Payment”) is subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, hereinafter collectively referred to as the “Excise
Tax”), the Executive will be entitled to receive, not later than the end of the
Executive’s taxable year following the taxable year in which the Excise Tax is
paid, an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and the
Excise Tax imposed upon the Gross-Up Payment, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payment.
Notwithstanding the foregoing provisions of this Section 6.F(2)(e), if it shall
be determined that the Executive is entitled to a Gross-Up Payment but the
Payment does not exceed 110% of the greatest amount that could be paid to the
Executive without giving rise to any Excise Tax (the “Safe Harbor Amount”), then
no Gross-Up Payment shall be made to the Executive and the amounts payable under
this Agreement shall be reduced so that the Payment, in the aggregate, is
reduced to the Safe Harbor Amount. Any such reduction shall be applied first to
the payments that the Executive designates for that purpose.  Any determination
required under this Section 6.F(2)(e) shall be made conclusively by a national
independent public accounting firm reasonably acceptable to the Executive as may
be designated by the Company.

 

10

--------------------------------------------------------------------------------


 

G.            Termination for Disability.

 

(1)           Should the Executive be absent from work as a result of personal
injury, sickness or other disability for any continuous period of time exceeding
one hundred eighty (180) days, the Term may be terminated by the Company, upon
written notice given to the Executive, because of the Executive’s disability.

 

(2)           If the Term is terminated pursuant to Section 6.G(1), then,
following such termination, the Executive shall continue to be entitled to the
benefits described in Section 3.E(1) (to the extent permitted by the Company’s
insurance carriers and the terms of the applicable plans) for one hundred eighty
(180) days after the conclusion of the Term.  In addition, notwithstanding any
provisions of the plan or stock option agreement pursuant to which any stock
options were granted, the Executive shall be entitled to exercise any of
Executive’s stock options that are vested as of the final day of the Term until
eighteen (18) months from the final day of the Term or until the expiration of
the stated period of the option, whichever period is the shorter.

 

H.            Termination Upon Death.  If not earlier terminated, the Term shall
terminate upon the death of the Executive, and the Company or its successor
shall have no further obligation to the Executive or her estate except to pay
the Executive’s estate any Base Salary accrued but remaining unpaid prior to her
death, any expenses accrued but remaining unreimbursed prior to her death, and
any benefits accrued but remaining unpaid prior to her death.  In addition, the
Company or its successor shall continue, for the benefit of Executive’s
dependents, the benefits described in Section 3.E(1) (to the extent permitted by
the Company’s insurance carriers and the terms of the applicable plans) for two
(2) years commencing with the day following Executive’s death.  In addition,
notwithstanding any provisions of the plan or stock option agreement pursuant to
which any stock options were granted, any of Executive’s stock options that are
vested as of the final day of the Term shall remain exercisable until eighteen
(18) months from the final day of the Term or until the expiration of the stated
period of the option, whichever period is the shorter.

 

I.              COBRA.  If the Company continues health benefits for Executive
and her dependents pursuant to Sections 6.B(1), 6.D(3), 6.F(2)(b), 6.G(2) or
6.H, the Executive and her dependents, as applicable, shall be required to elect
to receive such continued coverage under the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), and any
analogous state law, and the Company’s provision of such continued coverage for
all purposes shall be considered continuation coverage under COBRA and any
analogous state law.  If the Executive is required to make an election pursuant
to the preceding sentence, the Company will reimburse the Executive for her
COBRA and any analogous state law premiums incurred during the periods set forth
in the sections of this Agreement enumerated in the preceding sentence, as
applicable, unless and until Executive becomes a full-time employee of another
entity.

 

7.                                      MISCELLANEOUS.

 

A.            Notice.  Any notice to be given hereunder shall either be
delivered personally and/or sent by first class certified mail and regular
mail.  The address for service on the Company shall be its registered office,
and the address for service on the Executive shall be her last known place of
residence.  A notice shall be deemed to have been served as follows:

 

11

--------------------------------------------------------------------------------


 

(1)           if personally delivered, at the time of delivery; and/or

 

(2)           if posted, at the expiration of 48 hours (10 days if
international) after the envelope containing the same was delivered into the
custody of the postal authorities.

 

B.                                    Disability.  The Company acknowledges its
obligations under state and federal law to provide reasonable accommodations to
the Executive in the event of a disability, and nothing in this Agreement is
intended to relieve the Company of that responsibility.

 

C.                                    Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
heirs, personal representatives, successors and assigns, provided that neither
Party shall assign any of its rights or privileges hereunder without the prior
written consent of the other Party except that the Company may assign its rights
hereunder to a successor in ownership of all or substantially all the assets of
the Company.

 

D.                                    Severability.  Should any part or
provision of this Agreement be held unenforceable by a court of competent
jurisdiction, the validity of the remaining parts or provisions shall not be
affected by such holding, unless such enforceability substantially impairs the
benefit of the remaining portions of the Agreement.

 

E.                                      Waiver.  No failure or delay on the part
of either Party in the exercise of any right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or privilege preclude other or further exercise thereof or of any
other right of privilege.

 

F.                                      Captions.  The captions used in this
Agreement are for convenience only and are not to be used in interpreting the
obligations of the Parties under this Agreement.

 

G.                                    Choice of Law.  The validity, construction
and performance of this Agreement and the transactions to which it relates shall
be governed by the laws of the State of New Jersey, without regard to choice of
laws provisions, and the Company and the Executive irrevocably consent to the
exclusive jurisdiction and venue of the federal and state courts located within
New Jersey, and courts with appellate jurisdiction therefrom, in connection with
any matter based upon or arising out of this Agreement.

 

H.                                    Entire Agreement.  This Agreement embodies
the entire understanding of the Parties as it relates to the subject matter
contained herein and as such, supersedes any prior agreement or understanding
between the Parties relating to the terms of employment of the Executive.  No
amendment or modification of this Agreement shall be valid or binding upon the
Parties unless in writing executed by the Parties.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

 

MEDAREX, INC.

 

 

 

 

 

By:

           /s/ Howard H. Pien

 

 

 

Name:

 Howard H. Pien

 

 

 

Title:

  President and Chief Executive Officer

 

 

 

 

 

 

 

             /s/ Ursula Bartels

 

 

 

Name:

Ursula Bartels

 

 

 

Dated:

           October 16, 2007

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

MEDAREX, INC.

 

INVENTION AND CONFIDENTIAL INFORMATION AGREEMENT

 

NEW JERSEY FORM

 

In consideration of my employment or continued employment by MEDAREX, INC. (the
“Company”), and the compensation now and hereafter paid to me, I, Ursula
Bartels, hereby agree as follows:

 

1.                                     NONDISCLOSURE.

 

1.1          Recognition of Company’s Rights; Nondisclosure.  At all times
during my employment and thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company’s
Confidential Information (defined below), except as such disclosure, use or
publication may be required in connection with my work for the Company, or
unless an officer of the Company expressly authorizes such in writing.  I will
obtain Company’s written approval before publishing or submitting for
publication any material (written, verbal, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information.  I hereby assign to
the Company any rights I may have or acquire in such Confidential Information
and recognize that all Confidential Information shall be the sole property of
the Company and its assigns.

 

1.2          Confidential Information.  The term “Confidential Information”
shall mean any and all confidential and/or proprietary knowledge, data or
information of the Company.  By way of illustration but not limitation, the term
“Confidential Information” includes (a) data, results, targets, ideas,
processes, techniques, formulae, know-how, improvements, discoveries,
developments and designs, tangible and intangible information relating to
biological materials such as cell lines, antibodies, tissue samples, proteins,
nucleic acids and the like, assays and assay components and media, procedures
and formulations for producing any such assays or assay components, and
pre-clinical and clinical data, results, developments or experiments
(hereinafter  collectively referred to as “Inventions”), (b) plans for research,
development and new products, manufacturing, marketing and selling information,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers, partners and customers, and (c) information regarding the
skills and compensation of other employees of the Company.

 

1.3          Third Party Information.  I understand, in addition, that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes.  During the term of my
employment and thereafter, I will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use, except in connection with my work for the Company, Third Party Information
unless expressly authorized by an officer of the Company in writing.

 

1.4          No Improper Use of Information of Prior Employers and Others. 
During my employment by the Company I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person.  I will use in the performance of my duties only information
which is generally known and used by persons with training and experience
comparable to my own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.

 

2.                                     ASSIGNMENT OF INVENTIONS.

 

2.1          Proprietary Rights.  The term “Proprietary Rights” shall mean all
trade secret, patent, copyright, mask work and other intellectual property
rights throughout the world.

 

 

1

--------------------------------------------------------------------------------


 

2.2          Prior Inventions.  Inventions, if any, patented or unpatented,
which I made prior to the commencement of my employment with the Company are
excluded from the scope of this Agreement.  To preclude any possible
uncertainty, I have set forth on Exhibit A (Previous Inventions) attached hereto
a complete list of all Inventions that I have, alone or jointly with others,
conceived, developed or reduced to practice or caused to be conceived, developed
or reduced to practice prior to the commencement of my employment with the
Company, that I consider to be my property or the property of third parties and
that I wish to have excluded from the scope of this Agreement (collectively
referred to as “Prior Inventions”).  If disclosure of any such Prior Invention
would cause me to violate any prior confidentiality agreement, I understand that
I am not to list such Prior Inventions in Exhibit A but am only to disclose a
cursory name for each such invention, a listing of the party(ies) to whom it
belongs and the fact that full disclosure as to such inventions has not been
made for that reason. A space is provided on Exhibit A for such purpose.  If no
such disclosure is attached, I represent that there are no Prior Inventions. 
If, in the course of my employment with the Company, I incorporate a Prior
Invention into a Company product, process or machine, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, use and sell such Prior Invention. 
Notwithstanding the foregoing, I agree that I will not incorporate, or permit to
be incorporated, Prior Inventions in any Company Inventions without the
Company’s prior written consent.

 

2.3          Assignment of Inventions.  Subject to Sections 2.4, and 2.6, I
hereby assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as “Company Inventions.”

 

2.4          Nonassignable Inventions. I recognize that, in the event of a
specifically applicable state law, regulation, rule, or public policy (“Specific
Inventions Law”), this Agreement will not be deemed to require assignment of any
invention which qualifies fully for protection under a Specific Inventions Law
by virtue of the fact that any such invention was, for example, developed
entirely on my own time without using the Company’s equipment, supplies,
facilities, or trade secrets and neither related to the Company’s actual or
anticipated business, research or development, nor resulted from work performed
by me for the Company.  In the absence of a Specific Inventions Law, the
preceding sentence will not apply.

 

2.5          Obligation to Keep Company Informed.  During the period of my
employment and for six (6) months after termination of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others.  In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf within a year after termination
of employment.  At the time of each such disclosure, I will advise the Company
in writing of any Inventions that I believe fully qualify for protection under
the provisions of a Specific Inventions Law; and I will at that time provide to
the Company in writing all evidence necessary to substantiate that belief.  The
Company will keep in confidence and will not use for any purpose or disclose to
third parties without my consent any confidential information disclosed in
writing to the Company pursuant to this Agreement relating to Inventions that
qualify fully for protection under a Specific Inventions Law.  I will preserve
the confidentiality of any Invention that does not fully qualify for protection
under a Specific Inventions Law.  I agree that it shall be conclusively presumed
as against me that any Invention related to the Confidential Information
described by me in a patent, service mark, trademark, or copyright application,
disclosed by me in any manner to a third person, or created by me or any person
with whom I have any business, financial or confidential relationship, within
one (1) year after termination of my employment with the Company, was conceived
or made by me during the period of my employment with the Company and that such
Invention is the sole property of the Company.

 

2.6          Government or Third Party.  I also agree to assign all my right,
title and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed in writing by the
Company.

 

2.7          Works for Hire.  I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment and which are protectable by copyright are “works made for
hire,” pursuant to United States Copyright Act (17 U.S.C., Section 101).

 

2.8          Enforcement of Proprietary Rights.  I will assist the Company in
every proper way to obtain, and

 

2

--------------------------------------------------------------------------------


 

from time to time enforce, United States and foreign Proprietary Rights relating
to Company Inventions in any and all countries.  To that end I will execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining and enforcing such
Proprietary Rights and the assignment thereof.  In addition, I will execute,
verify and deliver assignments of such Proprietary Rights to the Company or its
designee.  My obligation to assist the Company with respect to Proprietary
Rights relating to such Company Inventions in any and all countries shall
continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after such termination of my employment for
the time actually spent by me at the Company’s request on such assistance.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

 

3.             RECORDS.  I agree to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Confidential Information developed by me and
all Inventions made by me during the period of my employment at the Company,
which records shall be available to and remain the sole property of the Company
at all times.

 

4.             ADDITIONAL ACTIVITIES.  I agree that during the period of my
employment by the Company I will not, without the Company’s express written
consent, engage in any employment or business activity which is competitive
with, or would otherwise conflict with, my employment by the Company.  I agree
further that for the period of my employment by the Company and for one (l) year
after the date of termination of my employment by the Company I will not, either
directly or through others, solicit or attempt to solicit any employee,
independent contractor or consultant of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or entity.

 

5.             NO CONFLICTING OBLIGATION.  I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company.  I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict with the terms of this Agreement.

 

6.             RETURN OF COMPANY DOCUMENTS.  When I leave the employ of the
Company and at the Company’s earlier requests, I will deliver to the Company any
and all drawings, notes, memoranda, specifications, devices, formulas, records
and documents, together with all copies thereof, and any other material
containing or disclosing any Company Inventions, Third Party Information or
Confidential Information of the Company.  I further agree that any property
situated on the Company’s premises and owned by the Company, including, without
limitation, disks, computers, hard drives and other storage media, filing
cabinets, lockers or other work areas, is subject to inspection by Company
personnel at any time with or without notice.  Prior to leaving, I will
cooperate with the Company in completing and signing the Company’s exit
interview documentation.

 

7.             LEGAL AND EQUITABLE REMEDIES.  Because my services are personal
and unique and because I may have access to and become acquainted with the
Confidential Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

 

8.             NOTICES.  Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified below or at such other
address as the party shall specify in writing.  Such notice shall be deemed
given upon personal delivery to the appropriate address or if sent by certified
or registered mail, three (3) days after the date of mailing.

 

9.             NOTIFICATION OF NEW EMPLOYER.  In the event that I leave the
employ of the Company, I hereby consent to the notification of my new employer
of my rights and obligations under this Agreement.

 

10.                               GENERAL PROVISIONS.

 

10.1        Governing Law; Consent to Personal Jurisdiction.  This Agreement
will be governed by and construed according to the laws of the State of New
Jersey,

 

3

--------------------------------------------------------------------------------


 

as such laws are applied to agreements entered into and to be performed entirely
within New Jersey between New Jersey residents.  I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in Mercer
County, New Jersey for any lawsuit filed there against me by Company arising
from or related to this Agreement.

 

10.2        Severability.  In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.  If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held by a court to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

 

10.3        Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.

 

10.4        Survival. The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

 

10.5        At-Will Employment Relationship.  I agree and understand that
nothing in this Agreement shall confer any right with respect to continuation of
employment by the Company, nor shall it interfere in any way with my right or
the Company’s right to terminate my employment at any time, with or without
cause or advance notice.

 

10.6        Waiver.  No waiver by the Company of any breach of this Agreement
shall be a waiver of any preceding or succeeding breach.  No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

 

10.7        Entire Agreement.  The obligations pursuant to Sections 1 and 2 of
this Agreement (with the exception of Section 2.7) shall apply to any time
during which I was previously employed, or am in the future employed, by the
Company as an employee or as a consultant if no other agreement governs
nondisclosure and assignment of inventions during such period.  This Agreement
is the final, complete and exclusive agreement of the parties with respect to
the subject matter hereof and supersedes and merges all prior discussions or
written or oral agreements, commitments or understandings between us.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged.  Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement.

 

This Agreement shall be effective as of the first day of my employment with the
Company, namely:                          , 2007.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY FILLED OUT EXHIBIT A TO THIS AGREEMENT.

 

Dated:

 

 

 

 

 

(Signature)

 

 

 

 

(Printed Name)

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

MEDAREX, INC.

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

707 State Road

 

Princeton, NJ 08540

 

 

 

Dated:

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PREVIOUS INVENTIONS

 

TO:

MEDAREX, INC.

 

 

FROM:

                                                 

 

 

DATE:

                       

 

 

SUBJECT:

Previous Inventions

 

1.             Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by MEDAREX, INC. (the “Company”) that have been made or conceived or
first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:

 

 

o

No inventions or improvements.

 

 

o

See below:

 

 

                                                                                                                                        

 

 

                                                                                                                                        

 

 

                                                                                                                                        

o

Additional sheets attached.

 

2.             Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):

 

Invention or Improvement Party(ies)

 

Relationship

 

 

 

 

1.

      

 

         

 

              

 

 

 

2.

      

 

         

 

              

 

 

 

3.

      

 

         

 

              

 

 

 

o

Additional sheets attached.

 

 

5

--------------------------------------------------------------------------------
